 



Exhibit 10.65

CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

      

      

REVOLVING CREDIT AGREEMENT

BY AND AMONG

BELLSOUTH CORPORATION,

SBC COMMUNICATIONS INC.

AND

CINGULAR WIRELESS LLC

DATED AS OF AUGUST 1, 2004

 



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

REVOLVING CREDIT AGREEMENT

     This Revolving Credit Agreement (the “Agreement”), dated as of the 1st day
of August 2004, by and among BellSouth Corporation, a Georgia corporation
(“BellSouth”), SBC Communications Inc., a Delaware corporation (“SBC,” and along
with BellSouth, each a “Lender” and, collectively, the “Lenders”) and Cingular
Wireless LLC, a Delaware limited liability company (“Cingular”).

ARTICLE I
GENERAL PROVISIONS

     Section 1.01. Definitions. For the purposes of this Agreement, the
following terms shall have the meanings specified or referred to in this
Section 1.01:

     “Agreement” shall have the meaning set forth in the Preamble to this
Agreement.

     “Available Cash” means, for any Business Day, the result, rounded down to
the nearest $1,000,000, of (a) the amount of cash of Cingular and its direct and
indirect wholly owned Subsidiaries held in banks and available for withdrawal by
Cingular, less (b) Cingular’s good faith estimate of the amount, if any, of cash
required for expenditures expected to occur later during the same Business Day.

     “Average Monthly LIBOR Rate” shall mean, for any calendar month, the
average 30-day LIBOR rate as reported by Bloomberg or another generally
available reporting service jointly selected by the Lenders.

     “BellSouth” shall have the meaning set forth in the Preamble to this
Agreement.

     “Business Day” means any day other than a Saturday, Sunday or any other day
on which banking institutions in both the State of Georgia and the State of
Texas are authorized or obligated by law or executive order to close.

     “Cingular” shall have the meaning set forth in the Preamble to this
Agreement.

     “Cingular Advance” shall have the meaning set forth in Section 2.04.

     “Cingular Advance Interest Rate” means, for any day, a rate equal to the
Average Monthly LIBOR Rate for the calendar month during which such day occurs.

     “Cingular Bank Account” means the United States bank account listed in
Exhibit B

1



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

hereto, or such other bank account as the Designated Financial Officer of
Cingular shall specify by written notice to each of the Lenders.

     “Cingular Business Plan” means, with respect to any fiscal year, the most
recent detailed annual plan and projections for such fiscal year that has been
approved from time to time by the Strategic Review Committee.

     “Daily Notification” shall have the meaning set forth in Section 2.02.

     “Designated Financial Officer” means, with respect to each of Cingular,
BellSouth and SBC, the person or persons designated in Section 4.02 to receive
notices on behalf of such party, or such other person as the party may designate
by written notice to each of the other parties.

     “Dollars” or “$” means lawful currency of the United States of America.

     “Effective Date” means the date of this Agreement.

     “Interest Rate” means, for any day, a rate equal to the Average Monthly
LIBOR Rate for the calendar month during which such day occurs plus 0.05%.

     “Lender” and “Lenders” shall have the meanings set forth in the Preamble to
this Agreement.

     “Lender Bank Account,” with respect to each Lender, means the United States
bank account listed in Exhibit B hereto, or such other bank account as the
Designated Financial Officer of such Lender shall specify by written notice to
Cingular.

     “Manager” means Cingular Wireless Corporation, a Delaware corporation.

     “Percentage Interests” shall mean with respect to each Lender, the
percentage of the outstanding common shares of Manager assuming full conversion
by each Lender and its Subsidiaries of all units owned in Cingular (currently,
60%/40% for SBC and BellSouth, respectively).

     “Person” means an individual, corporation, partnership, limited liability
company, trust or unincorporated organization, or a government or any agency or
political subdivision thereof.

     “Relative Debt Percentage Interest” means, as of any date, with respect to
each Lender, the ratio of the amount outstanding under the Revolving Loans owed
to such Lender by Cingular to the amount outstanding under the Revolving Loans
owed to both Lenders by Cingular.

2



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

     “Revolving Loans” shall have the meaning set forth in Section 2.02(b).

     “SBC” shall have the meaning set forth in the Preamble to this Agreement.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

     “Shareholder Loans” means indebtedness of Cingular to SBC, BellSouth, or
any of their respective Subsidiaries pursuant to the Amended, Restated and
Consolidated Subordinated Promissory Notes, dated July 1, 2003, issued by
Cingular in favor of SBC, BellSouth and Cellular Credit Corporation, a wholly
owned Subsidiary of BellSouth, and all interest and penalties thereunder.

     “Significant Subsidiary” means, with respect to any Person, any
“significant subsidiary,” within the meaning of Regulation S-X promulgated under
the Securities Act of such Person.

     “Stockholders’ Agreement” means the Stockholders’ Agreement by and among
SBC, BellSouth and Manager, dated as of October 2, 2000, as amended.

     “Strategic Review Committee” shall have the meaning ascribed to such term
in the certificate of incorporation of Manager.

     “Subsidiary” means, with respect to any Person, any “subsidiary” within the
meaning of Regulation S-X promulgated under the Securities Act, of such Person.

     “Termination Date” means July 31, 2005 or such later date to which the
Termination Date has been extended pursuant to Section 4.01, or if such date is
not a Business Day, the next Business Day or such other date determined in
accordance with Section 4.01.

     Section 1.02. Interpretation of Definitions. All definitions in the
singular shall, unless the context specifies otherwise, include and mean the
plural, and all references to the masculine gender shall include the feminine,
and vice versa.

ARTICLE II
FORECASTS; REVOLVING LOANS

     Section 2.01. Forecasts.

     (a) On the first Business Day of November of each fiscal year Cingular
shall deliver to each of the Lenders a reasonably detailed forecast of
Cingular’s estimated monthly and annual cash flow, including a capital spending
plan, for the following fiscal year. The forecast for the

3



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

remainder of the fiscal year 2004 is attached hereto as Exhibit A.

     (b) Within 30 days of the end of each calendar quarter, Cingular shall
deliver to each of the Lenders a forecast of its sources and uses of cash for
each calendar quarter for the remainder of such calendar year.

     (c) On each Business Day, Cingular shall deliver to each of the Lenders a
forecast of its anticipated cash requirements for each Business Day during the
following two calendar weeks (the “Daily Forecast”).

     Section 2.02. Daily Notification. Not later than 11:15 a.m. (Eastern Time)
on each Business Day, the Designated Financial Officer of Cingular shall send an
e-mail to the Designated Financial Officer of each Lender (the “Daily
Notification”) setting forth for such Business Day:

     (a) the amount of Available Cash, if any; and

     (b) if there is no Available Cash, the amount of cash, if any, (i) to be
repaid from Cingular Advances made to the Lenders, or (ii) if no Cingular
Advances are outstanding, then to be borrowed hereunder from each Lender, which
amount for each Lender shall be the product of (i) the aggregate amount to be
borrowed as reflected in the Daily Notification and (ii) that Lender’s
Percentage Interest (the “Revolving Loans”).

     Section 2.03. The Revolving Loans.

     (a) Subject to the terms of this Agreement, each Lender, individually and
not jointly with the other Lender, agrees to make available to Cingular, on a
revolving basis, the Revolving Loans with respect to it as set forth in each
Daily Notification. Cash advanced on any day under the Revolving Loans shall be
made in Dollars and shall be delivered severally by the Lenders by wire transfer
of immediately available funds to the Cingular Bank Account on such day. The
outstanding principal amount advanced under all Revolving Loans shall bear
interest at the Interest Rate which shall accrue from day to day from the date
such advance is made up to but not including the date on which such Revolving
Loan is repaid. Interest shall be calculated on the basis of such actual number
of days elapsed over 360 and shall be determined with respect to each calendar
month at the end of such month.

     (b) Notwithstanding the foregoing, in no event shall a Lender be required
to advance funds to Cingular (i) if the Revolving Loan proceeds are to be used
for expenditures that are not set forth in or contemplated by the Cingular
Business Plan (or, in the event the Cingular Business Plan has not yet been
approved, the requested funds are to be used for expenditures outside the normal
course of business as determined by the Designated Financial Officers of SBC and

4



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

BellSouth) or otherwise approved by the Strategic Review Committee; (ii) after
the Termination Date, (iii) if the advance would give rise to an Event of
Default under Article III (iv); (iv) after the occurrence of an Event of Default
under Article III(v) or (vi); or (v) if the amount requested in the Daily
Notifications is in excess of $250,000,000 and such amount has not been set
forth in the Daily Forecast on each of the five Business Days prior to the
request.

     Section 2.04. Application of Available Cash. In the event that, on any
Business Day, Available Cash is in excess of $5,000,000, such Available Cash
shall be applied as follows: (i) first, to the repayment of any principal amount
outstanding under the Revolving Loans in proportion to the Lender’s Relative
Debt Percentage Interests and (ii) second, as loans to each of the Lenders, in
each case in proportion to their Percentage Interests (a “Cingular Advance”).
The outstanding principal amount of each Cingular Advance shall bear interest at
the Cingular Advance Interest Rate which shall accrue from day to day from the
date such Cingular Advance is made up to but not including the date on which
such Cingular Advance is repaid. Interest shall be calculated on the basis of
such actual number of days elapsed over 360 and shall be determined with respect
to each calendar month at the end of such month. Any payments due to the Lenders
pursuant to this Section 2.04 shall be made in Dollars and delivered by wire
transfer of immediately available funds to the Lenders’ respective Lender Bank
Accounts promptly after receipt of such Daily Notification identifying such
Available Cash.

     Section 2.05 Repayment and Application of Cingular Advances.

     (a) On the first Business Day of each calendar month, if the aggregate
principal amount of the Cingular Advances outstanding is in excess of
$5,000,000, each of the Lenders shall repay its Cingular Advances by wire
transfer of immediately available funds to the Cingular Bank Account. Accrued
interest on any principal amounts outstanding under the Revolving Loan of such
Lender and the Cingular Advances made to such Lender during any month shall be
netted against each other on the first Business Day of each calendar month.
After giving effect to such netting, (i) in the event that Cingular owes any
Lender accrued interest on the Revolving Loans from such Lender, such accrued
interest shall be added, as of the first Business Day of such calendar month, to
the aggregate outstanding principal amount of the Revolving Loans from such
Lender, and (ii) in the event that such Lender owes Cingular accrued interest on
the Cingular Advances, such accrued interest shall, on such date, be paid by
such Lender, individually and not jointly, to Cingular together with any
repayment of principal or, if no such amounts are payable to Cingular pursuant
to Section 2.05(a), such accrued interest shall be added, as of the first
Business Day of such calendar month, to the aggregate amount of the Cingular
Advances owed by such Lender to Cingular.

     (b) Cingular shall apply the amount received in respect of the Cingular
Advances as follows:

5



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004



  (i)   first, to repay the principal amount outstanding under the Revolving
Loans, if any, in proportion to the Lenders’ Relative Debt Percentage Interests;
    (ii)   second, to repay the outstanding principal amount of the Shareholder
Loans in proportion to the Lenders’ Percentage Interests; and     (iii)   third,
as a distribution on a pro rata basis to the members of Cingular, from time to
time.

     Each of the Lenders hereby waive, and will cause each of their respective
Subsidiaries that are parties to the Shareholder Loans to waive, any requirement
that notice of such repayment of the Shareholder Loans be given. Any repayments
made under clause (ii) above shall be applied to the particular Shareholder Loan
of a Lender (or its Subsidiary) as the Designated Financial Officer of such
Lender shall direct in writing to Cingular in advance. Cingular shall take all
actions necessary to approve and effect the distributions set forth above in a
tax efficient manner.

     Section 2.06. Recordkeeping. Each Lender agrees to maintain a record of the
aggregate principal amount outstanding, together with accrued interest, under
such Lender’s Revolving Loan and the aggregate principal amount outstanding,
together with accrued interest, of any Cingular Advance received by such Lender
hereunder and shall provide a copy of such record to Cingular upon the
reasonable request of Cingular in writing to such Lender; provided, however,
that failure of a Lender to provide a copy of such record shall in no way affect
its rights or Cingular’s obligations hereunder. The entries in such record of a
Lender shall be binding and conclusive upon Cingular absent manifest error.

ARTICLE III
EVENTS OF DEFAULT

     Each of the following events shall constitute an “Event of Default”:



  (i)   the failure of Cingular to pay any principal amount outstanding under
any Revolving Loan when and as the same shall have become due and payable and
such failure shall continue unremedied for a period of 5 days;     (ii)   the
failure of Cingular to pay any interest or other amount on any Revolving Loan
when and as the same shall have become due and payable and such failure shall
continue unremedied for a period of 10 days;     (iii)   the failure of Cingular
in any way to comply with or breach of any other covenant contained in this
Agreement and such failure, or breach, as the case

6



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004



      may be, shall continue unremedied in any material respect for a period of
30 days following notice to Cingular by either Lender of such failure or breach;
    (iv)   any default by Cingular under any bond, debenture, note, mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by Cingular (or by any
Subsidiary of Cingular, the repayment of which Cingular has guaranteed or for
which Cingular is directly responsible or liable as obligor or guarantor),
having a principal amount outstanding in excess of $100,000,000 (other than
indebtedness which is non-recourse to Cingular or its Subsidiaries) under the
terms of the instrument under which the indebtedness is issued or secured,
whether such indebtedness now exists or shall hereafter be created, which
default shall have resulted in such indebtedness being declared due and payable
prior to the date on which it would otherwise have become due and payable,
without such indebtedness having been discharged, or such acceleration having
been rescinded or annulled, or there being deposited with an unaffiliated
depository, in trust, money in the necessary amount to discharge such
indebtedness;     (v)   Cingular or any Significant Subsidiary of Cingular shall
(a) commence a voluntary case under the Bankruptcy Code of 1978, as amended or
other federal bankruptcy law (as now or hereafter in effect); (b) file a
petition seeking to take advantage of any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts; (c) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy laws or other laws; (d) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (e) be unable to, or
admit in writing its inability to, pay its debts as they become due; or (f) make
a general assignment for the benefit of creditors; or (g) make a conveyance
fraudulent as to creditors under any state or federal law; or     (vi)   the
commencement of a case or other proceeding against Cingular or any Significant
Subsidiary of Cingular in any court of competent jurisdiction seeking (a) relief
under the Bankruptcy Code of 1978, as amended or other federal bankruptcy law
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts or (b) the appointment of a trustee, receiver, custodian, liquidator or
the like for Cingular or such Significant Subsidiary,

7



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004



      and such involuntary case or proceeding shall remain undismissed and
unstayed for a period of 60 days.

ARTICLE IV
MISCELLANEOUS

     Section 4.01. Termination of the Agreement.

     (a) On or prior to any Termination Date then in effect, the Lenders acting
jointly may extend the term of this Agreement for a period of 364 days measured
from such Termination Date (in which case, subject to the terms and conditions
of this Agreement, the Termination Date shall instead be the last day of such
364-day period). Notwithstanding anything herein to the contrary, a Termination
Date shall occur (i) upon 90 days written notice by one or both Lenders upon an
Event of Default (other than an Event of Default described in clauses (v) or
(vi) of Article III) or (ii) by both Lenders at any time. Within 90 days after
the Termination Date, all outstanding principal amounts under the Revolving
Loans, together with all accrued interest thereon and all such other amounts
then owing by Cingular to the Lenders hereunder, shall be paid in full by
Cingular and all outstanding principal amounts under the Cingular Advances,
together with all accrued interest thereon and all such other amounts then owing
by Lenders to Cingular hereunder, shall be paid in full by the Lenders. If any
principal or interest owing to any Lender under the Revolving Loans is not paid
when due, such overdue amount shall be bear interest for each day until paid at
a rate per annum equal to the Interest Rate plus 2%. In no event shall the
amount of interest due or payable under this Agreement exceed the maximum rate
of interest allowed by applicable law and, in the event any such payment is
inadvertently paid by Cingular or inadvertently received by any Lender, then
such excess sum shall be applied in accordance with Section 2.05(a)(ii) (to the
extent allowed by applicable law). It is the express intent of the parties
hereto that Cingular not pay and no Lender or any of its Subsidiaries receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by Cingular under applicable law.

     (b) Upon the occurrence of an Event of Default described in clause (v) or
(vi), the obligation of each Lender to advance funds hereunder shall
automatically terminate and the principal amount then outstanding under the
Revolving Loans, together with all accrued interest thereon, and any other
amounts owing to each of the Lenders hereunder shall immediately become due and
payable, without demand or notice of any kind, the requirements of which are
hereby expressly waived by Cingular.

     Section 4.02. Notices. Any notice to be given hereunder shall be in
writing, shall be sent to the address (including email address) of the relevant
party as identified in this Section 4.02 or as otherwise specified by such party
from time to time in a notice to each of the other

8



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

parties hereto, and shall be deemed given (i) on the earlier of the date of
receipt or the date three Business Days after deposit of such notice in the
United States mail, if sent postage prepaid, certified mail, return receipt
requested or (ii) when actually received, if personally delivered, delivered by
email or delivered by any other manner.

     
BellSouth:
  BellSouth Corporation

  1155 Peachtree Street NE

  Suite 14E04

  Atlanta, GA 30309

  Attn: Keith Cornelius

  Email: keith.cornelius@bellsouth.com  
SBC:
  SBC Communications Inc.

  175 East Houston

  Room No. 7G10

  San Antonio, TX 78205

  Attn:Dan James

  Email:DJ1402@txmail.sbc.com  
Cingular:
  Cingular Wireless LLC

  5565 Glenridge Connector

  Suite 1816

  Atlanta, GA 30342

  Attn: Sean Foley

  Email sean.foley@cingular.com

     Section 4.03. Agreement Binding; Assignment. This Agreement and the rights,
duties and obligations of the parties hereunder (including all rights with
respect to the Revolving Loans) and thereunder shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall not be transferable or assignable without the prior written consent of
each of the Lenders; provided, that each Lender may transfer or assign all or
part of its rights or obligations hereunder to any wholly-owned Subsidiary of
such Lender without the prior written consent of the other Lenders; provided,
further that no such transfer or assignment shall be effective until such Lender
delivers to the other parties hereto a written undertaking in form and substance
reasonably satisfactory to the other parties pursuant to which such Lender
guarantees the performance of the obligations hereunder by such Subsidiary.

     Section 4.04. Waivers; Remedies Cumulative. No delay or omission to
exercise any right, power or remedy accruing to any Lender under this Agreement
shall impair any such right,

9



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

power or remedy of such Lender, nor shall it be construed to be a waiver of any
such right, power or remedy. Any waiver, permit, consent or approval of any kind
or character on the part of a Lender of any breach or default under this
Agreement, or any waiver on the part of a Lender of any provisions or condition
of this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies under this Agreement or by
law or otherwise afforded to a Lender, shall be cumulative and not alternate. No
waiver, consent or approval given by either Lender in favor of Cingular shall be
effective unless also given by the other Lender.

     Section 4.05. Governing Law. This Agreement and any other instrument or
agreement required hereunder shall be governed by, and construed under, the laws
of the State of Delaware without regard to principles of conflicts of law.

     Section 4.06. Amendments. This Agreement may not be amended, supplemented
or modified except by a written instrument, signed by the party or parties
affected or to be affected thereby.

     Section 4.07. Expenses. Cingular shall pay all expenses incurred by the
Lenders in the collection of amounts payable under this Agreement that are not
paid when due, including, without limitation, the reasonable fees and
disbursements of counsel to the Lenders. Cingular shall not be required to pay
the expenses of collection of a Lender when the inability of Cingular to pay
such amounts was due to the fault of that Lender in not complying with this
Agreement.

     Section 4.08. Shareholder Loans. The parties agree that to the extent any
of the terms and provisions of this Agreement conflict or are inconsistent with
any of the terms and provisions of the Shareholder Loans, such terms and
provisions of this Agreement shall supercede the conflicting terms and
provisions of the Shareholder Loans. Subject to the foregoing, the Shareholder
Loans shall remain in full force and effect in accordance with their respective
terms and provisions.

     Section 4.09. Obligations of the Lenders Several. The obligations of the
Lenders pursuant to this Agreement are several. Failure of any Lender to carry
out those obligations does not relieve any other Lender of its obligations
hereunder.

     Section 4.10. Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary or convenient, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

10



--------------------------------------------------------------------------------



 



CINGULAR WIRELESS LLC

--------------------------------------------------------------------------------

Exhibits — Revolving Credit Agreement by and among BellSouth Corporation, SBC
Communications, Inc. and Cingular Wireless dated as of August 1, 2004

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers, as of the date first above written.

BELLSOUTH CORPORATION

       
By:
  /s/ Lynn Wentworth

 

--------------------------------------------------------------------------------

 
Name:
  Lynn Wentworth
Title:
  Vice President and Treasurer

SBC COMMUNICATIONS, INC.

       
By:
  /s/ Jonathan P. Klug

 

--------------------------------------------------------------------------------

 
Name:
  Jonathan P. Klug
Title:
  Vice President and Treasurer

CINGULAR WIRELESS LLC

By: Cingular Wireless Corporation, its sole manager

       
By:
  /s/ Sean Foley

 

--------------------------------------------------------------------------------

 
Name:
  Sean Foley
Title:
  Vice President and Treasurer

 